UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2008 OR [_] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22182 PATRIOT SCIENTIFIC CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 84-1070278 (I.R.S. Employer Identification No.) 6183 Paseo Del Norte, Suite180, Carlsbad, California (Address of principal executive offices) 92011 (Zip Code) (Issuer’s telephone number): (760) 547-2700 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES [X ] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] On January 2, 2009, 410,984,394 shares of common stock, par value $.00001 per share (the issuer’s only class of voting stock) were outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed consolidated Balance Sheets as of November 30, 2008 (unaudited) and May 31, 2008 3 Condensed consolidated Statements of Operations for the three and six months ended November 30, 2008 and November 30, 2007 (unaudited) 4 Condensed consolidated Statements of Cash Flows for the six months ended November 30, 2008 and November 30, 2007 (unaudited) 5 Notes to condensed consolidated Financial Statements (unaudited) 7-34 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35-52 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 52 ITEM 4. Controls and Procedures 53 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 54 ITEM 1A. Risk Factors 55 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 ITEM 3. Defaults Upon Senior Securities 56 ITEM 4. Submission of Matters to a Vote of Security Holders 56 ITEM 5. Other Information 57 ITEM 6. Exhibits 57-59 SIGNATURES 2 PART I- FINANCIAL INFORMATION Item 1. Financial Statements Patriot Scientific Corporation Condensed Consolidated Balance Sheets November 30, 2008 May 31, 2008 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ 7,492,534 $ 6,424,015 Restricted cash and cash equivalents 51,777 51,122 Marketable securities and short term investments 172,455 298,243 Accounts receivable 1,227,115 538,500 Accounts receivable - affiliated company 31,237 7,501 Notes receivable 33,149 450,115 Inventory 957,113 388,141 Work-in-process 80,030 - Prepaid income taxes - 222,311 Deferred tax assets 870,385 1,390,832 Prepaid expenses and other current assets 291,841 79,840 Total current assets 11,207,636 9,850,620 Marketable securities 11,498,675 12,527,675 Property and equipment, net 104,258 68,504 Goodwill 1,636,826 - Other intangible assets, net 5,900,352 63,299 Deferred tax assets 3,410,202 - Other assets 47,448 8,190 Investments in affiliated companies 3,730,034 2,913,614 Total assets $ 37,535,431 $ 25,431,902 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 765,658 $ 555,690 Accrued expenses and other 395,891 373,848 Notes payable 320,296 - Deferred revenue 31,574 - Income taxes payable 1,925,234 - Total current liabilities 3,438,653 929,538 Long term debt 2,970,503 - Deferred tax liabilities - 1,085,181 Total long term liabilities 2,970,503 1,085,181 Total liabilities 6,409,156 2,014,719 Commitments and contingencies Minority interest 308,327 115,406 Stockholders’ equity: Preferred stock, $0.00001 par value; 5,000,000 shares authorized: none outstanding - - Common stock, $0.00001 par value: 600,000,000 shares authorized: 438,067,618 shares issued and 411,184,394 shares outstanding at November 30, 2008 and 500,000,000 shares authorized: 410,979,163 shares issued and 389,414,915 shares outstanding at May 31, 2008 4,368 4,109 Additional paid-in capital 76,882,304 70,004,814 Accumulated deficit (31,486,103 ) (33,763,357 ) Common stock held in treasury, at cost – 26,883,224 shares and 21,564,248 shares at November 30, 2008 and May 31, 2008,respectively (13,752,279 ) (12,723,172 ) Accumulated other comprehensive loss (830,342 ) (220,617 ) Total stockholders’ equity 30,817,948 23,301,777 Total liabilities and stockholders’ equity $ 37,535,431 $ 25,431,902 See accompanying notes to unaudited condensed consolidated financial statements. 3 Patriot Scientific Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended Six Months Ended November 30, 2008 November 30, 2007 November 30, 2008 November 30, 2007 Revenues: Product sales and other $ 1,616,908 $ 945,830 $ 2,975,554 $ 1,467,199 License and service revenue 258,353 - 258,353 - Total revenues 1,875,261 945,830 3,233,907 1,467,199 Cost of sales: Product sales and other 700,365 356,338 1,284,618 507,873 License and service revenue 165,140 - 165,140 - Amortization of purchased intangibles 211,302 - 211,302 - Total cost of sales 1,076,807 356,338 1,661,060 507,873 Gross profit 798,454 589,492 1,572,847 959,326 Operating expenses: Research and development 151,874 - 151,874 - Selling, general and administrative 2,175,788 1,986,363 4,106,526 3,944,553 Settlement and license expense - 388,660 - 418,660 Total operating expenses 2,327,662 2,375,023 4,258,400 4,363,213 Operating loss (1,529,208 ) (1,785,531 ) (2,685,553 ) (3,403,887 ) Other income (expense): Interest and other income 144,748 301,066 257,593 775,591 Loss on sale of assets (1,733 ) (924 ) (1,733 ) (1,269 ) Interest expense (16,075 ) - (20,762 ) (237 ) Gain on sale of subsidiary interest - - - 150,000 Equity in earnings of affiliated companies 109,739 5,486,039 6,668,509 4,285,497 Total other income, net 236,679 5,786,181 6,903,607 5,209,582 Income (loss) before income taxes and minority interest (1,292,529 ) 4,000,650 4,218,054 1,805,695 Provision (benefit) for income taxes (631,826 ) 1,584,114 1,747,879 1,351,545 Minority interest 271,556 - 192,921 - Net income (loss) $ (932,259 ) $ 2,416,536 $ 2,277,254 $ 454,150 Basic income (loss) per common share $ - $ 0.01 $ 0.01 $ - Diluted income (loss) per common share $ - $ 0.01 $ 0.01 $ - Weighted average number of common shares outstanding-basic 408,791,665 391,245,755 398,405,637 390,848,284 Weighted average number of common shares outstanding-diluted 408,791,665 392,627,522 400,232,650 393,814,090 See accompanying notes to unaudited condensed consolidated financial statements. 4 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended November 30, 2008 November 30, 2007 Operating activities: Net income $ 2,277,254 $ 454,150 Adjustments to reconcile net income to net cash used in operating activities: Minority interest in variable interest entity 192,921 - Amortization and depreciation 240,771 22,915 Non-cash compensation relating to issuance of stock options and vesting ofwarrants 279,338 346,134 Accrued interest income added to investments and notes receivable (7,958 ) (641 ) Equity in earnings of affiliated companies (6,668,509 ) (4,285,497 ) Loss on sale of assets 1,733 1,269 Value of stock issued in connection with legal settlement - 100,000 Write-off of patent costs 21,527 - Deferred income taxes (1,382,218 ) (10,098,363 ) Gain on VIE sale of portion of subsidiary interest - (150,000 ) Reversal of tax effect of exercise of options - (25,645 ) Changes in operating assets and liabilities, net of effects of acquisition: Accounts receivable (587,436 ) (279,244 ) Receivable from affiliated company (23,736 ) - Inventory (568,972 ) (266,153 ) Work-in-process (68,372 ) - Prepaid expenses and other current assets (3,781 ) 179,695 Prepaid income taxes 222,311 2,070,981 Accounts payable and accrued expenses 117,027 (1,352,136 ) Deferred revenue 31,574 - Income taxes payable 1,925,234 5,446,572 Net cash used in operating activities (4,001,292 ) (7,835,963 ) Investing activities: Proceeds from sales of short-term investments 321,931 6,800,159 Purchases of short-term investments (195,967 ) (15,080,791 ) Proceeds from sale of restricted investments - 52,500 Purchases of property and equipment (16,039 ) (17,566 ) Proceeds from sale of property and equipment - 125 Proceeds from VIE sale of portion of subsidiary interest - 100,000 Issuance of note receivable (33,000 ) - Cash received from repayment of note receivable 50,243 - Purchases of convertible notes receivable (667,750 ) - Investments in affiliated companies (1,546,500 ) - Distributions from affiliated company 7,648,589 7,738,072 Cash paid in purchase acquisition, net of cash acquired (2,546,477 ) - Net cash provided by (used in) investing activities 3,015,030 (407,501 ) Financing activities: Proceeds from exercise of common stock warrants and options 5,000 18,200 Repurchase of warrants - (2,760,900 ) Payments on notes payable (175,594 ) - Issuance of notes payable 3,250,000 - Repurchase of common stock for treasury (1,029,107 ) (3,042,921 ) Tax effect of exercise of options granted under APB 25 4,482 - Net cash provided by (used in) financing activities 2,054,781 (5,785,621 ) Net increase (decrease) in cash and cash equivalents 1,068,519 (14,029,085 ) Cash and cash equivalents, beginning of period 6,424,015 21,605,428 Cash and cash equivalents, end of period $ 7,492,534 $ 7,576,343 Supplemental Disclosure of Cash Flow Information: Cash payments for interest $ 20,762 $ 237 Cash payments for income taxes $ 976,985 $ 3,958,000 5 Patriot Scientific Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended November 30, 2008 November 30, 2007 Supplemental Disclosure ofNon-Cash Investing and Financing Activities: Cashless exercise of stock options $ - $ 10 Cashless exercise of warrants $ - $ 25 Note receivable issued in connection with VIE sale of portion of subsidiary interest $ - $ 50,000 Conversion of note receivable to preferred stock – Avot Media, Inc. $ 250,000 $ - Insurance premium financed with a note payable $ 210,888 $ - Deferred tax benefit related to unrealized loss on investments in marketable securities charged to other comprehensive income $ (419,275 ) $ - Conversion of notes receivable plus accrued interestin connection with Crossflo Systems, Inc. acquisition $ 824,600 $ - Common stock issued in connection with Crossflo Systems, Inc. acquisition $ 6,582,214 $ - See accompanying notes to unaudited condensed consolidated financial statements. 6 Patriot Scientific Corporation Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Summary of Significant Accounting Policies The unaudited condensed consolidated financial statements of Patriot Scientific Corporation (the “Company”, “we”, “us” or “our”) presented herein have been prepared pursuant to the rules of the Securities and Exchange Commission (“SEC”) for quarterly reports on Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America. These financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto included in our Report on Form 10-K for our fiscal year ended May 31, 2008. In the opinion of management, the interim condensed consolidated financial statements reflect all adjustments of a normal recurring nature necessary for a fair presentation of the results for the interim periods presented.Operating results for the six month period ended November 30, 2008 are not necessarily indicative of the results that may be expected for the year ending May 31, 2009. Basis of Consolidation The condensed consolidated balance sheet at May 31, 2008 and the condensed consolidated statements of operations for the three and six months ended November 30, 2007 include our accounts and those of our majority owned inactive subsidiaries, Metacomp, Inc. and Plasma Scientific Corporation and the variable interest entity (“VIE”) for which we are the primary beneficiary. All significant intercompany accounts and transactions have been eliminated. The condensed consolidated balance sheet at November 30, 2008 and the condensed consolidated statements of operations for the three and six months ended November 30, 2008 include our accounts and those of our wholly owned subsidiary Crossflo Systems, Inc. (“Crossflo) and our majority owned inactive subsidiary Plasma Scientific Corporation and the VIE for which we are the primary beneficiary. All significant intercompany accounts and transactions have been eliminated.During September 2008, we dissolved our majority owned inactive subsidiary, Metacomp, Inc. Consolidation of Affiliate In January 2003, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation 46, Consolidation of Variable Interest
